Citation Nr: 0938706	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement service connection for residuals of prostate 
cancer, including as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, 
type 2, including as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, including as a 
result of exposure to herbicides.

4.  Entitlement to service connection for hypertension, 
including as a result of exposure to herbicides.

5.  Entitlement to service connection for diabetic 
retinopathy, including as a result of exposure to herbicides.

6.  Entitlement to service connection for skin cancer, 
including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION


The Veteran retired in August 1969, having served on active 
duty for over 20 years.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona in which service connection for the 
residuals of prostate cancer, diabetes mellitus, type 2, 
peripheral neuropathy, bilateral lower extremities, 
hypertension, diabetic retinopathy, and skin cancer was 
denied.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he served in Vietnam and was there 
exposed to the herbicide Agent Orange.  Available service 
personnel records reflect that he was stationed in Thailand, 
at the 497th Tactical Fighter Squadron (TFS) and 435th TFS at 
Ubon Royal Thailand Air Force Base from September 1967 to 
October 1968.  He was awarded a Vietnam Service Medal with 
one bronze service star and the Vietnam Campaign Medal.  In 
addition, he was awarded the Air Force Commendation Medal for 
his service from January 1968 to September 1968.  His 
military occupational specialties (MOSs) were as a crew chief 
from September 1967 to June 1968, and as a dock chief from 
June 1968 to October 1968.  A performance report for the time 
period from May 1967 to January 1968 shows that the Veteran 
worked as a crew chief for F-4 aircraft.

Review of the record shows that the Veteran's complete 
service personnel records have not been obtained.  His duties 
would have been consistent with his having to travel to 
perform maintenance on F-4 aircraft, and that he could have 
traveled to Vietnam on any number of occasions during his 
tour in Thailand.  It is also possible that he traveled to 
other locations in Thailand.  Hence, while his receipt of the 
Vietnam Service and Vietnam Campaign Medals are not 
dispositive of his service in Vietnam, they also do not 
preclude it.  Under these circumstances, it is crucial to 
obtain his entire service personnel record.

Moreover, the procedures for verifying exposure to Agent 
Orange for Veterans with service in Thailand has changed.  
See VBA Fast Letter 09-20.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Send the Veteran a letter providing 
him notification of the type and kind of 
evidence necessary to prevail in his 
claims for service connection for the 
residuals of prostate cancer, diabetes 
mellitus type 2, peripheral neuropathy of 
the bilateral lower extremities, 
hypertension, diabetic retinopathy, and 
skin cancer, including as the result of 
exposure to herbicides.  

In particular, ask the Veteran to 
describe the circumstance under which he 
traveled to Vietnam, including the 
location to which he traveled and the 
dates of such travel.

In the alternative, ask him to identify 
circumstances of his exposure to Agent 
Orange in Thailand as precisely as 
possible, including the dates and 
location of such exposure.

Explain to him that he may provide the 
statements of lay witnesses to 
corroborate his presence in Vietnam, 
and/or his exposure to Agent Orange-
including statements of fellow service-
members ("buddy" statements) who knew 
or observed his presence in Vietnam or 
exposure to Agent Orange in Thailand; or 
the statements of friends and/or family 
members to whom he may have confided his 
service in Vietnam or his exposure to 
Agent Orange at the time or shortly after 
his discharge.

2.  Regardless of the Veteran's response 
to #1, obtain the Veteran's entire 
service personnel records, to include any 
and all copies of orders, evaluations, 
citations, and administrative remarks.  
Conduct any and all follow-up as 
required.  Request help from the service 
department if necessary.  Advise the 
Veteran of negative results.

3.  Regardless of the Veteran's response 
to #1, obtain the unit histories and any 
and all incident reports for the 497th 
TFS and 435th TFS, or, if necessary, from 
the parent unit, from September 1967 to 
October 1968.  Conduct any and all 
follow-up as required.  Request help from 
the service department if necessary.  
Advise the Veteran of negative results.

4.  Conduct any other development deemed 
appropriate under procedures developed in 
concert with VBA Fast Letter 09-20.  

5.  Schedule the veteran for medical 
examinations by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of any currently 
manifested residuals of prostate cancer, 
diabetes mellitus type 2, peripheral 
neuropathy of the bilateral lower 
extremities, hypertension, diabetic 
retinopathy, and skin cancer.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examinations.

The examiners must provide the following 
opinions:  is it at least as likely as 
not that any diagnosed residuals of 
prostate cancer, diabetes mellitus type 
2, peripheral neuropathy of the bilateral 
lower extremities, hypertension, diabetic 
retinopathy, and skin cancer, including 
as the result of exposure to herbicides 
is the result of the Veteran's active 
service or any incident therein including 
exposure to the herbicide Agent Orange?  

A complete rationale must be provided for 
all opinions expressed.  

6. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for residuals of prostate cancer, 
diabetes mellitus type 2, peripheral 
neuropathy of the bilateral lower 
extremities, hypertension, diabetic 
retinopathy, and skin cancer, including 
as the result of exposure to herbicides, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, provide 
him and his representative, if any, with 
a supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The Veteran is urgently reminded that he, alone, is 
responsible to keep the RO informed of his current address, 
and to report any change of address in a timely manner.  If 
he does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board intimates no opinion as to the ultimate outcome of 
this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



